Citation Nr: 1223757	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the appellant's request for waiver of recovery of the overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $22,342.20 (US dollars) was timely filed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine Corps from January 1976 to December 1977.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from actions of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  The Board would note that over the course of this appeal, the appellant's claim has been handled by the VA offices located in St. Paul, Minnesota, Baltimore, Maryland, Indianapolis, Indiana, and Philadelphia, Pennsylvania.  The office in St. Paul issued the decision on the waiver.  the Philadelphia office published the statement of the case (SOC), and is the current agency of original jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Within two years of his discharge from service, the appellant began receiving VA compensation benefits for a psychiatric disorder.  See VA Form 21-6796b, Rating Action, March 31, 1980.  A 10 percent rating was assigned.  This rating remained in effect until January 1999 - at that time, a 50 percent disability rating was assigned for a bipolar disorder.  Then in March 2006, the Baltimore Regional Office (RO) received notification via a FAX that additional information was needed by the State of Maryland.  The FAX was sent by the Department of Public Safety and Correctional Services.  

On June 9, 2006, the Baltimore RO received notification from the appellant's spouse that he was incarcerated.  She further stated that she had custody of the appellant's dependent children and that she was in the process of divorcing her husband.  She did provide an address for the receipt of mail by the VA if necessary.  In September 2006, a case manager notified VA that the Veteran was confined for a felony from March, 2006 and was sentenced for a period of 5 years.  In October 2006, the appellant sent a letter to the Baltimore RO informing the VA that he was incarcerated.  

On May 4, 2008, the St. Paul VA Debt Management Center sent a letter to the appellant stating that he had been paid benefits for which he was not entitled thereto.  The letter was sent to the appellant's home of record in Indianapolis.  The appellant was told that the amount of the overpayment was $22,342.40 (US dollars) and he was asked to repay the full amount or to establish a repayment plan.  

In the statement of the case, under the "Summary of Evidence and Adjudicative Action" section, the Philadelphia ROIC stated that the Debt Management Center notified the claimant of the debt and waiver rights on December 6, 2007.  The statement of the case further indicates that an unknown office of the VA received the appellant's waiver request on June 23, 2008, that a decision on the timeliness of the waiver request was processed on July 17, 2008, that the appellant submitted a notice of disagreement (again to an unknown VA office) on August 28, 2008, and that on March 11, 2009, the waiver denial was upheld.  

Documents referenced by the Philadelphia ROIC are not of record.  That is, the December 6, 2007, determination by the Debt Management Center is not of record.  The appellant reportedly submitted a waiver request on June 23, 2008 and that request is not of record.  Also, the March 11, 2009, waiver denial is missing from the claims folder.  The Board would further note that these records do not appear in the Virtual VA system.  Since the claims folder is missing records that are necessary in determining whether the appellant filed a timely waiver request, the claim will be returned to the RO/AMC so that all of the records may be obtained and included in the claims folder prior to the Board's issuance of a decision on the merits of the appellant's claim.  

The appellant has insinuated that the amount of the debt was not correct or properly created.  A review of the available records fails to show that an actual accounting and audit of the appellant's account has occurred.  

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Accordingly, this case is REMANDED for the following action: 

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority with regard to the creation issue only.  A copy of the notice letter must be included in the claims folder for review.  

2.  The AMC/RO should request copies of all files of the appellant's currently located at the Baltimore RO, the Indianapolis RO, the St. Paul Debt Management Center, and the Philadelphia ROIC.  This request should include a request for a paper copy of any electronic records that may exist with respect to the payment of benefits to the appellant.  These files should be included in the claims folder for review.  If there are no further records available from any of these VA facilities, this should be so noted in the record.

3.  The RO/AMC should undertake an audit of the appellant's compensation benefits account, from January 1, 2005, to the present, in order to provide the basis for the calculation of the overpayment in this case.  The amounts and sources of income and the period in which the overpayment is based should be set forth in detail.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and his representative. 

4.  After completion of the above, the RO/AMC should determine if the application for waiver was timely filed.  If the benefit sought is not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the AMC/RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


